Citation Nr: 0732330	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  97-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for status post subluxation, left shoulder with 
residual tenderness of the acromioclavicular joint (ACJ).

2.  Entitlement to service connection for thyroid cancer 
(papillary carcinoma of the thyroid), to include as a result 
of exposure to ionized radiation and/or oil fire smoke 
inhalation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1987 to June 
1991, including service in Southwest Asia during Operations 
Desert Shield and Desert Storm.  His decorations include the 
Combat Action Ribbon.    

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
York City, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has subsequently moved and 
the case is currently handled by the Atlanta, Georgia RO.  

This case was remanded by the Board in December 1998 for 
additional development.  Substantial compliance with that 
remand having been completed the case has been returned to 
the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran's service-connected left shoulder disability 
has been manifested throughout the relevant period by no more 
than some tenderness and pain.  Ankylosis of scapulohumeral 
articulation, limitation of motion of arm at shoulder level, 
malunion of humerus with moderate deformity, and nonunion of 
clavicle or scapula with loose movement are not shown.  

3.  Thyroid cancer was not evident during service, and the 
competent medical evidence shows that it is not the result of 
exposure to oil fire smoke.

4.  The competent medical evidence shows that the veteran's 
thyroid cancer is not the result of exposure to ionizing 
radiation while on active duty, and may not be so presumed.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for status post subluxation, left shoulder with 
residual tenderness of the acromioclavicular joint, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs), 5200, 
5201, 5202, 5203, 4.73 DC 5304 (2007).

2.  Service connection for thyroid cancer, including as due 
to exposure to ionizing radiation, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  

Initially, it must be noted that the veteran's current claims 
were filed prior to the passage of the VCAA.  Therefore, it 
was impossible for VA to issue a VCAA compliant letter prior 
to initial consideration of his claim.  

By letter dated in February 2003, VA advised the veteran of 
the essential elements of the VCAA.  VA informed the veteran 
of the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any service 
records.  The veteran was asked to submit evidence pertaining 
to his claim, and to advise VA of any additional information 
or evidence he wanted VA to get for him.  

The February 2003 letter did not advise the veteran of the 
types of evidence needed to substantiate a claim for an 
increased rating; however, the Board finds no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran has been told in other correspondence 
what was needed for an increased rating.  For example, a July 
1995 rating decision contained an explanation of the medical 
evidence relied upon for the assignment of the 10 percent 
rating, and the application of the medical findings to the 
relevant legal authority, and as discussed below, in March 
2006, the veteran was given notice regarding degrees of 
disability.  Thus, the veteran was aware of exactly what was 
needed to substantiate a claim for a higher rating.  The 
Board also notes that the veteran is represented by a 
Veterans Service Organization that is presumed knowledgeable 
in the law and procedure relevant to the veteran's claims.    

As noted above, the February 2003 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in June 2004 and March 2007, when the 
RO issued supplemental statements of the case.  For these 
reasons, the veteran has not been prejudiced by the timing of 
a fully-compliant VCAA letter.  See Bernard, supra.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The February 2003 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot for 
that claim.  Regarding the veteran's claim for an increased 
rating, the veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.  Furthermore, the veteran was given notice as to 
degrees of disability and effective dates in a March 2006 
letter, issued the same month as the Court's decision in 
Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, a statement from the Department of the 
Navy, service personnel records, and service medical records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his service-connected left shoulder 
disability is more disabling than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for a left shoulder 
disability, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

As contained in the VA Schedule for Rating Disabilities, the 
Diagnostic Codes that rate impairment resulting from 
service-connected disabilities of the shoulder 
include:  DC 5200 (ankylosis of scapulohumeral articulation), 
DC 5201 (limitation of motion of the arm), DC 5202 (other 
impairment of the humerus), and DC 5203 (impairment of the 
clavicle or scapula).  Commonly used diagnostic codes include 
DCs 5201-5203.  

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  According to the 
relevant diagnostic code which rates impairment resulting 
from limitation of motion of the arm, such limitation to the 
shoulder level warrants a 20 percent rating for either the 
major or minor extremity.  38 C.F.R. § 4.71a, DC 5201.  
Limitation of the arm to midway between the side and the 
shoulder level warrants a 30 percent rating for the major 
extremity and a 20 percent rating for the minor extremity.  
Id.  Limitation of the arm to 25 degrees from the side 
warrants a 40 percent rating for the major extremity and a 
30 percent rating for the minor extremity.  Id.  

According to the Diagnostic Code which evaluates impairment 
of the humerus, malunion of the humerus with marked deformity 
warrants a 30 percent evaluation for the major arm and a 20 
percent evaluation for the minor arm, and with moderate 
deformity warrants a 20 percent evaluation for either the 
major or minor arm.  38 C.F.R. § 4.71a, DC 5202.  Recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding movement at only the shoulder level 
warrants a 20 percent rating for either the minor or major 
arm, and with frequent episodes and guarding of all arm 
movements warrants a 30 percent rating for the major arm and 
a 20 percent rating for the minor arm.  Id.  Evidence of 
fibrous union of the humerus supports a 50 percent rating for 
the major extremity and a 40 percent rating for the minor 
extremity.  Id.  Evidence of nonunion of the humerus (false 
flail joint) supports a 60 percent rating for the major 
extremity and a 50 percent rating for the minor extremity.  
Id.  Evidence of loss of the head of the humerus (flail 
shoulder) supports an 80 percent rating for the major 
extremity and a 70 percent rating for the minor extremity.  
Id.  

Malunion of the clavicle or scapula warrants a 10 percent 
rating for either the major or minor extremity.  38 C.F.R. 
§ 4.71a, DC 5203.  Nonunion of the clavicle or scapula 
without loose movement also warrants a 10 percent rating for 
either the major or minor extremity.  Id.  Nonunion of the 
clavicle or scapula with loose movement warrants a 20 percent 
rating for either the major or minor extremity.  Id.  
Dislocation of the clavicle or scapula also warrants a 
20 percent rating for either the major or minor extremity.  
Id.  Impairment of the clavicle or scapula may also be 
evaluated based upon impairment of function of the contiguous 
joint.  Id.  

The provisions of 38 C.F.R. § 4.71a, DC 5304, provide that 
the function of muscle group IV is the stabilization of 
shoulder against injury in strong movements, holding head of 
humerus in socket; abduction; outward rotation and inward 
rotation of arm.  The intrinsic muscles of shoulder girdle 
are the Supraspinatus; infraspinatus and teres minor; 
subscapularis, and the coracobrachialis.  This Code provides 
a maximum evaluation of 30 percent for severe muscle 
impairment of the dominant arm, and 20 percent for severe 
muscle impairment of the nondominant arm.  Id.  With 
moderately severe muscle impairment a 20 percent evaluation 
is assigned for either arm.  Id.  With moderate muscle 
impairment, a 10 percent evaluation is assigned for either 
arm.  Id.  A noncompensable rating is assigned for slight 
muscle impairment of either arm.  Id.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an initial evaluation in excess of 
10 percent for his left shoulder disability.  The competent 
medical evidence of record shows that the veteran's service-
connected left shoulder disability has been manifested 
throughout the relevant period by no more than some 
tenderness and pain.  Ankylosis of scapulohumeral 
articulation, limitation of motion of arm at shoulder level, 
malunion of humerus with moderate deformity, and nonunion of 
clavicle or scapula with loose movement are not shown.  

The veteran has been provided multiple VA examinations during 
the course of this appeal, including examinations in February 
1992, June 1995, February 2000, December 2003, and January 
2005.  At worst, the veteran's left shoulder range of motion 
was reported as 150 degrees abduction, 60 degrees of internal 
rotation, and 80 degrees of external rotation (not all at the 
same examination).  The veteran has repeatedly complained of 
shoulder pain, and multiple VA examiners have noted 
tenderness to palpation.  No examiner has reported any re-
dislocations, but the veteran has reported feeling that his 
left shoulder re-dislocates.  The VA examiner from December 
2003 stated that the veteran had not actually re-dislocated 
his left shoulder, but that from time to time he "has a 
feeling of fullness as though it might come out."

At the December 2003 VA examination, the veteran complained 
of pain that comes and goes.  The report showed that the pain 
was related to position and that he had a minimal painful arc 
at about 90 degrees and again at about 45 degrees.  The 
examiner explained this as "more a feeling of something 
happening."  The January 2005 VA examiner, who diagnosed the 
veteran with left shoulder partial rotator cuff tear with 
bursitis present in left shoulder, noted that the veteran's 
range of motion was not decreased with repetitive use; nor 
was there fatigability, weakness or incoordination.  

The veteran has had several x-rays, and MRIs (magnetic 
resonance imaging) done on his left shoulder.  X-rays from 
February 1992 and June 1995 showed no evidence of recent 
fracture, dislocation, or other bone or joint abnormality.  
X-rays from September 1994 showed no fracture, dislocation or 
destructive bone lesion.  It was noted that the glenohumeral 
joint was well maintained, and that examination of the left 
shoulder was within normal limits.  X-rays from February 2000 
showed no evidence of acute bony pathology and no evidence of 
degenerative changes.  X-rays from December 2003 showed no 
significant degenerative changes, abnormal soft tissue 
calcifications, evidence of dislocation or subluxation.  
These x-rays did show minimal biapical pleural thickening 
versus subpleural fat deposition, and the impression was that 
there was no significant bony abnormality of the left 
shoulder.  X-rays from January 2005 were within normal 
limits.  A March 2000 MRI showed minimal degenerative 
arthritis within the left ACJ.  The findings were reported as 
compatible with intrasubstance tear.  A January 2005 MRI 
showed mild supraspinatus and infraspinatus tendinosis with 
questionable low grade partial thickness tear with no full 
thickness rotator cuff tear identified, and no other 
abnormality seen.  

No increased evaluation is warranted under DC 5200 as the 
evidence is against a finding that the veteran's left scapula 
and humerus move as one piece.  Likewise, the competent 
medical evidence of record does not show malunion of the 
humerus with moderate deformity.  The x-ray evidence has 
repeatedly shown a normal left shoulder, and no deformity has 
been reported.  As such, an evaluation in excess of 
10 percent is not warranted under DC 5202.  The x-ray 
findings showing a normal left shoulder are also evidence 
against a finding of nonunion of the clavicle or scapula with 
loose movement.  Moreover, VA examiners have not reported 
loose movement; in fact, the December 2003 VA examiner 
specifically noted smooth motions, and that motions were 
equal and normal.  Accordingly, a higher evaluation is not 
warranted under DC 5203.      

To warrant a higher evaluation based on limitation of motion, 
the veteran would need to be limited at shoulder level or 
worse.  The ranges of motion reported by VA examiners, and 
other medical professionals, are against any such finding.  
At worst, the veteran's left shoulder range of motion was 
reported as 150 degrees abduction, 60 degrees of internal 
rotation, and 80 degrees of external rotation.  This does not 
show limitation of motion of arm at shoulder level, as would 
be required for a higher evaluation.  

The Board has considered the applicability of DeLuca, 8 Vet. 
App. 202, including whether there is a basis for assigning a 
rating in excess of 10 percent due to additional limitation 
of motion resulting from pain or functional loss.  See 
38 C.F.R. §§ 4.40 and 4.45.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left shoulder disability are contemplated in the 
10 percent rating currently assigned.  Examiners have noted a 
full, or relatively full, range of motion of the veteran's 
left shoulder, and no additional limitation caused by pain or 
repeated motion.  There is no indication that pain causes 
functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

As the competent medical evidence shows an intrasubstance 
tear, the veteran's left shoulder disability could also be 
rated as a muscle injury under DC 5304.  Under this Code, the 
veteran would not warrant an evaluation in excess of 
10 percent as the competent medical evidence does not show 
that this disability is moderately severe.  According to the 
January 2005 VA examination report, the tears were "low-
grade partial thickness tears," and the Board does not 
associate the veteran's symptoms, as detailed above, with a 
moderately severe disability.  

The Board notes that the evaluation of the same disability 
under various diagnoses, known as pyramiding, is generally to 
be avoided.  38 C.F.R. § 4.14 (2007).  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  As noted in 38 C.F.R. 
§ 4.14, disabilities from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  The regulations pertaining to 
shoulder injuries have no such special rules.  In this case, 
the veteran cannot be rated both for the intrasubstance tears 
and status post subluxation, left shoulder with residual 
tenderness of the acromioclavicular joint, as the symptoms 
considered in the Diagnostic Codes overlap.  The muscle 
disability would be rated based on the severity of the 
disability (severe, moderately severe, moderate, slight), 
which would take into consideration the tenderness, pain, 
etc. that form the basis for the veteran's current rating.  
See 38 C.F.R. § 4.73, DC 5304.  In any event, the Board 
associates the symptoms as reported by the veteran and 
various medical professionals with slight disability, which 
is rated as noncompensable under DC 5304.  Therefore, even 
considering the intrasubstance tears, the veteran does not 
warrant an evaluation in excess of 10 percent.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 10 percent for status post subluxation, left 
shoulder with residual tenderness of the acromioclavicular 
joint, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  In view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for his left 
shoulder disability are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 

III. Service Connection

The veteran asserts that he has thyroid cancer caused by 
exposure to ionized radiation and/or oil fire smoke 
inhalation while serving on active duty in the United States 
Marine Corps in Southwest Asia during Operations Desert 
Shield and Desert Storm.  Regarding exposure to radiation, 
the veteran asserts that while serving as an Anti-tank 
Assaultman he deployed Dragon and SMAW (shoulder-fired 
multipurpose assault weapon) rounds that contained depleted 
uranium.    

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Third, and notwithstanding the above, the Court has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The veteran has submitted competent medical evidence of 
thyroid cancer; therefore, the remaining question is whether 
or not this disability is a result of the veteran's military 
service, or exposure during service.  After a careful review 
of the evidence, the Board finds that the preponderance of 
such is against a finding that thyroid cancer is related to 
service, or a result of exposure to ionized radiation or oil 
fire smoke inhalation while in service.  The Board notes that 
38 C.F.R. § 3.317 (2007), dealing with Persian Gulf War 
veterans with undiagnosed illnesses, is not applicable to 
this case as the veteran has a clear diagnosis.

A. Exposure to Radiation

The veteran has repeatedly been asked to provide information 
regarding his exposure to radiation.  In response, he has 
asserted that he deployed munitions that contained depleted 
uranium.  Specifically, he indicates that he fired high 
explosive anti-tank rounds from a SMAW and a Dragon.  In 
February 1999, the RO requested records from the National 
Personnel Records Center (NPRC) showing radiation risk 
activity by the veteran.  The NPRC sent the veteran's 
personnel records to VA and indicated that all requested 
records had been mailed.  The veteran's personnel records 
show no reports of exposure to ionized radiation or 
participation in any radiation risk activities, as defined in 
38 C.F.R. § 3.309(d)(3)(i), (ii).  

In November 2003, the RO requested any radiation dose 
estimates available for the veteran from the Navy 
Environmental Health Center Detachment (NEHC).  That same 
month, the NEHC sent a response stating that they did not 
have any reports of occupational exposure to ionizing 
radiation pertaining to veterans of the Gulf War whose only 
occupational exposure would have resulted from depleted 
uranium.  Several credible sources were cited to show that 
the potential health effects of exposure to depleted uranium 
in armament had been studied extensively and that the 
conclusion of several groups of experts had been unequivocal, 
and in the words of the NEHC was that, "depleted uranium 
does not pose an external radiation hazard due to the low 
intensity of emissions and the design of the ammunition."  

The preponderance of the evidence is against a finding that 
the veteran is a "radiation-exposed veteran" as defined by 
38 C.F.R. § 3.309(d)(3), and that he was exposed to ionizing 
radiation as a result of any in-service activity.  
Accordingly, service connection is not presumed based on 
exposure to radiation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d), 3.311.  The Board also notes that thyroid cancer 
"must become manifest 5 years or more after exposure" 
before a claim should be sent to the Under Secretary for 
Benefits for consideration.  38 C.F.R. § 3.311(b)(5)(iv).  In 
this case, the veteran is claiming exposure during Operations 
Desert Shield and Desert Storm.  The veteran was first 
diagnosed with thyroid cancer in April 1995.  Even taking 
into account the beginning of the Persian Gulf War, August 2, 
1990, the veteran's thyroid cancer manifested earlier than 5 
years after his claimed exposure.    

B. Direct Service Connection

The veteran's service medical records show no treatment for 
or diagnosis of thyroid cancer.  According to the veteran's 
August 1991 release from active duty examination report, he 
had a normal clinical evaluation of his endocrine system 
after his separation.  No defects were noted by the examiner 
pertaining to the veteran's thyroid.  A "Quad Annual" 
examination done in February 1992, some 8 months after the 
veteran's separation from active service, also showed a 
normal clinical evaluation of the endocrine system, and the 
examiner noted no defects pertaining to the veteran's 
thyroid.  At this examination, the veteran specifically 
reported that he did not have, nor had he had, thyroid 
trouble.  The veteran's service medical records do show that 
he was exposed to dust and oil fire smoke.  

The veteran was first diagnosed with thyroid cancer in April 
of 1995.  None of the competent medical evidence received 
from VA or private medical professionals indicates that the 
veteran's thyroid cancer was related to his service in the 
Marine Corps, or caused by his inhalation of oil fire smoke.  
In fact, at least one medical professional has specifically 
opined that the veteran's thyroid cancer is not due to oil 
fire exposure.  

In December 2003, after a review of the veteran's complete 
claims folder and examination reports, a VA physician came to 
the conclusion that the veteran's oil fire exposure did not 
lead to his thyroid tumor.  This opinion was based on the 
physician's experience as an oncologist, as well as 
literature searches he conducted to specifically answer that 
question.  He also stated that the only clearly established 
risk factor for thyroid tumors was exposure to radiation.   

C. Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that he developed thyroid cancer as a result of his 
service in the Marine Corps during Operations Desert Shield 
and Desert Storm.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In sum, the preponderance of the competent evidence is 
against a finding of in-service thyroid cancer, a nexus 
between the post service diagnosis of thyroid cancer and 
service, and thyroid cancer is not presumed service-connected 
based on in-service radiation exposure.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post subluxation, left shoulder with residual 
tenderness of the acromioclavicular joint is denied.

Entitlement to service connection for thyroid cancer, to 
include as a result of exposure to ionized radiation and/or 
oil fire smoke inhalation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


